Citation Nr: 1535598	
Decision Date: 08/19/15    Archive Date: 08/31/15	

DOCKET NO.  09-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of malaria.

2.  Entitlement to service connection for duodenal ulcer disease, to include as secondary to malaria or exposure to Agent Orange. 

3.  Entitlement to service connection for hypertension, to include as secondary to malaria or exposure to Agent Orange. 

4.  Entitlement to service connection for heart disease, to include ischemic heart disease and/or hypercholesterolemia, claimed as secondary to hypertension, malaria, or exposure to Agent Orange.

5.  Entitlement to service connection for hypertensive retinopathy, to include as secondary to hypertension, malaria, or exposure to Agent Orange.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to malaria or exposure to Agent Orange.

7.  Entitlement to service connection for prostatitis, to include as secondary to malaria or exposure to Agent Orange.  

8.  Entitlement to service connection for chronic urinary tract infections, to include as secondary to malaria or exposure to Agent Orange.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to malaria, a heart disorder, and/or exposure to Agent Orange.

10.  Entitlement to service connection for lumbar spine disability, to include as secondary to malaria or exposure to Agent Orange.

11.  Entitlement to service connection for a chronic muscle disorder, to include as secondary to malaria or exposure to Agent Orange.

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970, with service in the Republic of Vietnam from January to October 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, as well as from a March 2011 rating decision by the VARO in Togus, Maine.  

In a decision of May 2013, the Board denied entitlement to service connection for diabetes mellitus.  At that same time, the Board reopened the Veteran's claim of entitlement to service connection for the residuals of malaria, and REMANDED that issue, along with the other issues currently before the Board, to the RO for additional development.

In July 2014, the Veteran's appeal was once again REMANDED to the RO for additional development.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  Chronic residuals of malaria are not shown to have been present in service, or at any time thereafter.

2.  Duodenal ulcer disease is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice malaria or exposure to Agent Orange.

3.  Hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice malaria or exposure to Agent Orange.

4.  Ischemic heart disease is not shown to have been present in service, or at any time thereafter.

5.  Heart disease other than ischemic heart disease, to include congestive heart failure, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include inservice malaria or exposure to Agent Orange.

6.  Hypercholesteremia (i.e., elevated serum blood cholesterol) represents no more than a laboratory finding, and not an actual disability.

7.  Hypertensive retinopathy is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include inservice malaria or exposure to Agent Orange.

8.  Gastroesophageal reflux disease is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include inservice malaria or exposure to Agent Orange.

9.  Chronic prostatitis is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include inservice malaria or exposure to Agent Orange.

10.  Chronic urinary tract infections are not shown to have been present in service, or for many years thereafter, nor are they the result of any incident or incidents of the Veteran's period of active military service, to include inservice malaria or exposure to Agent Orange.

11.  Erectile dysfunction is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include inservice malaria or exposure to Agent Orange.

12.  A chronic lumbar spine disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include inservice malaria or exposure to Agent Orange.

13.  A chronic muscle disorder, to the extent such a disorder exists, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include inservice malaria or exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Chronic residuals of malaria were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Duodenal ulcer disease was not incurred in or aggravated by active military, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Heart disease, including ischemic heart disease and congestive heart failure, was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  Hypercholesteremia is not a disease or disability within the meaning of legislation governing the award of compensation benefits.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

6.  Hypertensive retinopathy was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

7.  Gastroesophageal reflux disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

8.  Chronic prostatitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

9.  Chronic urinary tract infections were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

10.  Erectile dysfunction was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

11.  A chronic lumbar spine disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

12.  A chronic muscle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on various occasions of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, in addition to various treatises and/or articles submitted by the Veteran.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for multiple disabilities.  In pertinent part, it is contended that the disabilities in question had their origin during the Veteran's period of active military service, or, in the alternative, are in some way causally related to the Veteran's inservice malaria or exposure to Agent Orange.

In that regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of the disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and cardiovascular disease (including hypertension and/or heart disease), duodenal ulcer disease, or osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Finally, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne or acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (as well as coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea), all chronic B-cell leukemia's (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  [Note (3):  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]

The aforementioned diseases shall become manifest to a degree of 10 percent or more any time after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last day on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term "herbicide" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii) (2014).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.307, 3.313 (2014).

In the present case, a review of service treatment records discloses that, at the time of a service entrance examination in January 1969, the Veteran gave a history of "high or low blood pressure."  Nonetheless, a clinical evaluation conducted at that time showed no evidence of any defect of the Veteran's heart or vascular system.  The Veteran's blood pressure in the sitting position was 136/72, and no pertinent diagnosis was noted.

Additional service treatment records disclose that, in August 1970, during the Veteran's period of active military service, he received treatment for malaria plasmodium falciparum manifested by a positive blood smear without resistance to Quinine or Dapsone.  Treatment at the time was with Quinine Sulfate, as well as Dapsone and Daraprim.  Significantly, in September 1970, the Veteran was described as asymptomatic and doing well.

A service separation examination conducted in October 1970 was essentially unremarkable, including for any of the disabilities currently at issue.  Significantly, all bodily systems were described as within normal limits.  The Veteran's blood pressure in the sitting position was 120/78, and no pertinent diagnoses were noted.

At the time of a VA general medical examination in April 1972, there was noted a history of falciparum malaria in Vietnam in August 1970, for which the Veteran had been treated, with the result that he was now "cured."  Once again, all bodily systems were entirely within normal limits, and no pertinent diagnoses were noted.

In point of fact, the earliest clinical indication of the potential presence of any of the disabilities at issue is revealed by a VA outpatient treatment record dated in March 1982, almost 12 years following the Veteran's discharge from service, at which time he received a diagnosis of muscle spasms.  In like manner, duodenal ulcer disease was first noted no earlier than May 1989, while hypertension was first clinically documented in March 1999, once again, many years following the Veteran's discharge from service.  Significantly, the other disabilities currently at issue were similarly first noted at point in time many years following the Veteran's discharge from service.

The Board notes that, when contacted by VA in October 2007 with regard to his claim for service connection for the residuals of malaria, the Veteran was "totally surprised," and indicated that he "hadn't had any malaria-related problems since leaving Vietnam."

At the time of a VA medical examination in April 2008, which examination involved a full review of the Veteran's claims folder, it was noted that service treatment records showed that, in August 1970, the veteran presented with fevers of six days' duration associated with a decreased appetite and headaches.  A malaria prep at that time was reportedly positive, according to service treatment records.  When questioned, the Veteran indicated that he was treated with Quinine, and given blood transfusions, though there was no indication of any such transfusions in the Veteran's medical records.

When further questioned, the Veteran denied any recurrent fevers, chills, nausea, or vomiting.  He did, however, complain of occasional headaches "off and on."  Reportedly, the Veteran took pain medication for his headaches, and had experienced neither incapacitating episodes, nor any loss of appetite.

A malaria smear conducted as part of the Veteran's examination showed no evidence of any blood parasites or malarial forms.  The pertinent diagnosis noted was acute malaria during service, diagnosed in August 1970, status post medical treatment, with no clinical evidence of malaria on examination.  

At the time of a subsequent VA examination in September 2009, which examination, once again, involved a full review of the Veteran's claims folder and medical records, it was noted that the only service mention of malaria in the Veteran's claims folder was in a note from a service treatment record dated in March 1970, at which time a malaria prep was positive.  According to the Veteran, at that time, he was treated at the sixth Convalescent Center for 30 days "with Quinine and blood transfusions."

When further questioned, the Veteran complained of generalized arthritic pain involving his back, knees and shoulders.  Additionally noted were genitourinary symptoms consisting of frequent urination and urgency, as well as an intermittent weak stream secondary to diagnosed benign prostatic hypertrophy, in addition to cardiac symptoms consisting of chest pain, shortness of breath, and peripheral edema.

On physical examination, the Veteran's blood pressure was 118/88.  Regarding the Veteran's malaria, there was no history of any relapses.  Nor were there signs of splenomegaly or hepatomegaly, or any mental changes.  At the time of examination, the Veteran exhibited no signs of renal damage such as nephrotic syndrome.  Nor was there any history of seizures.  A malaria smear was described as negative, with no evidence of parasites.  The pertinent diagnosis noted was status post malaria infection in August 1970, treated and resolved, with no evidence of residuals at the time of examination.  According to the examiner, the Veteran exhibited no residual disability caused by or related to his inservice malaria.  Moreover, the Veteran's hypertension was neither caused by nor related to his inservice malaria.  As a rationale for his opinion, the examiner indicated that the Veteran's malaria had been treated 38 years ago and resolved, with no documented history of any acute exacerbations or remissions diagnostic of acute exacerbations of malaria.  According to the examiner, the Veteran's malaria smear, which would be indicative of an acute exacerbation, was negative.  Moreover, there was no evidence in the literature relating "treated and resolved" malaria to hypertension and/or any other symptom or conditions (such as arthritis, a cough, chest pain, headaches, benign prostatic hypertrophy, or erectile dysfunction) of which the Veteran complained.

At the time of a subsequent VA cardiovascular examination in December 2010, it was noted that, while VA and other records showed evidence of hypertension, as well as hypertension-related cardiomyopathy, those same records failed to document the presence of ischemic heart disease.  Further noted was that the Veteran had previously been diagnosed with hypertension, and placed on medication.  At the time of examination, the Veteran gave a history of chest pain on the right and left which had reportedly been present for over 10 years, though with no documented ischemic heart condition.

On physical examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Electrocardiographic testing was described as within normal limits, with no evidence of any ischemic changes.  Moreover, a stress test conducted in December 2006 was reportedly normal, with no evidence of ischemia or infarction, and an ejection fraction of 54 percent.  The pertinent diagnosis noted was hypertension, with previously documented nonischemic cardiomyopathy, but no documented ischemic heart disease.

At the time of a subsequent VA cardiovascular examination in November 2013, which examination involved a full review of the Veteran's claims folder, it was noted that the Veteran did not have ischemic heart disease.  However, he did suffer from chronic congestive heart failure.  

When questioned, the Veteran gave a history of malaria in 1970, for which he had reportedly received treatment with Quinine, antibiotics, and a blood transfusion (though evidence of a blood transfusion could not be located in the Veteran's service treatment records).  According to the Veteran, following his bout with malaria, he experienced chest pain and headaches, as well as flu-like symptoms, for which he received treatment with rest and medication.  However, he currently had no symptoms of malaria, though he did relate his other chronic diseases to that condition.

Noted at the time of examination was that the Veteran's malaria was currently inactive, and had become so many years ago.  According to the examiner, the Veteran had no symptoms attributable to his previous malaria.  Nor did he have any residual disability attributable to that pathology.  On examination of the Veteran's lower back, it was noted that he suffered from degenerative disease of the lumbosacral spine, which had reportedly been diagnosed in November 2008.  When questioned, the Veteran indicated that he had been experiencing back pain since a fall from a bed in service during his treatment for malaria.  However, he did not remember having been given any treatment for his back.  Reportedly, following his discharge from service, the Veteran had taken over-the-counter pain medication, and had not been seen by any doctor for back pain.

Noted at the time of examination was that, while the Veteran did suffer from intervertebral disc syndrome of the thoracolumbar spine, he had not experienced any incapacitating episodes over the course of the past 12 months.  Moreover, imaging studies of the thoracolumbar spine had revealed the presence of osteoarthritis in that area.  According to the Veteran, he experienced "off and on" back muscle spasms as a result of his low back condition.  However, at the time of examination, there was no objective evidence of any tenderness on palpation.

According to the examiner, following a review of the Veteran's claims folder and Veterans Benefits Management System records, as well as a history and physical examination, and review of standard medical textbooks in conjunction with his past experience and expertise, he was of the opinion that, while the Veteran apparently had malaria in 1970 for which he received treatment with Quinine, and which resolved, on current examination, there was no evidence of malaria or any residuals, to include treatment with Quinine.  Moreover, from standard medical textbooks, the Veteran's current conditions of hypertension, reflux disease, erectile dysfunction, lumbar spine pathology, prostatitis, urinary tract infections, hypertensive retinopathy, and heart disease, including hypercholesteremia, were not the residual side effects of malaria or treatment with Quinine in the 1970's.  Accordingly, in the opinion of the examining physician, the Veteran's hypertension, reflux disease, erectile dysfunction, lumbar spine disability, prostatitis, urinary tract infections, hypertensive retinopathy, and heart disease were not related to residuals of malaria or treatment for malaria with Quinine during service.

The examiner was further of the opinion that the Veteran was experiencing nonischemic congestive heart disease and hypercholesteremia, in particular, given the fact that he was unable to locate any documented evidence of ischemic heart disease in VA treatment records or in the Veteran's claims folder.  Moreover, according to standard medical textbooks, congestive heart disease and hypercholesteremia were not residuals of treatment with Quinine.  Significantly, as per Agent Orange guidelines, nonischemic congestive heart disease and hypercholesteremia were not included in the presumptive conditions related to Agent Orange.  In the opinion of the examiner, the Veteran's congestive heart failure and cholesteremia were not residuals of malaria or treatment during service with Quinine, nor were they the result of exposure to Agent Orange during service.

Finally, according to the examiner, the Veteran was suffering from degenerative disease of the lumbosacral spine, which was a "natural process of aging," and appropriate for the Veteran's current age.  Significantly, the examiner was unable to locate in the Veteran's claims folder any documented evidence of a serious low back injury due to a fall from a bed in service, or either treatment or a chronic condition of the low back during service, or, for that matter, in the Veteran's civilian records immediately following discharge.  Accordingly, it was the opinion of the examiner that the Veteran's current condition of degenerative disease of the lumbosacral spine or its aggravation was less likely than not related to service, to include the Veteran's reported fall from a bed during service.

In a VA infectious disease consultation dated in late August 2014, it was noted that the Veteran had been referred to infectious disease for a history of falciparum malaria in 1970 with possible long-term complications.  A review of the Veteran's medical records conducted at that time disclosed that he had bene diagnosed with falciparum malaria in August 1970, for which he received treatment with a combination of Quinine Sulfate for 10 days, Daraprim for six doses, and Dapsone for a total of 27 days.  Additionally noted was documentation of possible exposure to herbicides and Agent Orange.

Reportedly, among the Veteran's complaints were frequent attacks of headaches, occasional chest pain/discomfort, intermittent fevers, and periodic swelling of the bilateral feet.  However, the Veteran denied any shortness of breath, loss of appetite or weight, skin rash, abdominal pain, nausea, vomiting, or diarrhea.  According to the examiner, there was no documentation of fevers in the VA record system.

On physical examination, the Veteran was well nourished, with no evidence of any rash, and no thrush lesions or ulcers.  The Veteran's neck was supple, with no evidence of any goiter or lymphadenopathy.  Examination of the Veteran's lungs showed them to be clear, with no dullness to percussion.  The Veteran's heart displayed a regular rate and rhythm, with no murmurs, and his abdomen was soft and nontender, with no evidence of distension or organomegaly.  Examination of the Veteran's extremities showed evidence of mild pitting pedal edema, while further examination showed no focal cranial, sensory, or motor/neurological deficit.

In the opinion of the examiner, the Veteran had a history of falciparum malaria while stationed in Vietnam in 1970, for which he had been adequately and appropriately treated.  Moreover, the Veteran's signs and symptoms were not consistent with the persistence or resurgence of malaria.  In fact, according to the examiner, falciparum malaria did not have a liver phase to even cause resurgence or recurrence.  Finally, the examiner indicated that he was unable to comment on Agent Orange or herbicides as possible reasons for the Veteran's health issues, inasmuch as it was not his area of expertise.

In December 2014, a VA examiner indicated that he had reviewed all available records, including the Veteran's claims file, other VA treatment records, the Veteran's Veterans Benefits Management System electronic file, Agent Orange Guidelines, and standard medical textbooks, as well as the Veteran's September 2014 infectious disease consultation report.  Following that review, the examiner was of the opinion that the Veteran's current heart disorder was unrelated to service, to include, specifically, any residuals of malaria or treatment for malaria during service with Quinine, and/or exposure to Agent Orange during the Veteran's service.  As a rationale for that opinion, the examiner indicated that the Veteran was having nonischemic congestive heart disease and hypercholesteremia, and that he was unable to locate any documented evidence of ischemic heart disease in VA treatment records or in the Veteran's claims folder, as per current examination.  Further noted was that, as indicated on the previous examination in November 2013, the examiner was unable to find any residuals of malaria or its treatment with Quinine.  Significantly, while in August 2014, the Veteran had undergone examination by an infectious disease specialist, she did not find any residual of malaria or its treatment.  Moreover, from standard medical textbooks, congestive heart disease and hypercholesteremia were not residuals of treatment with Quinine.  Significantly, as per the Agent Orange Guidelines, nonischemic congestive heart disease and hypercholesteremia were not included within the realm of diseases for which service connection might potentially be granted on a presumptive basis based on exposure to Agent Orange.  Finally, in the opinion of the examiner, it was less likely than not that the Veteran's current lumbar spine disability was related to service, to include his reported fall from a bed during active military service.  Rather, the Veteran was experiencing degenerative disease of the lumbosacral spine, which was a natural process of aging, and appropriate for the Veteran's age.

The Board finds the aforementioned opinions of multiple VA examiners highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from any residuals of his inservice malaria, or that the other disabilities currently on appeal had their origin during his period of active military service, to include as the residual of exposure to Agent Orange.  Significantly, none of the disabilities currently before the Board are included on the list of disabilities for which service connection may presumptively be granted based on exposure to Agent Orange.  Moreover, pursuant to applicable law and regulation, a finding of hypercholesteremia is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a) (West 2014); 38 C.F.R. § 3.303(c) (2014); see also 61 Fed. Reg. 20,440; 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1447 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of the disabilities at issue to his active military service, to include an episode of malaria and/or exposure to Agent Orange during that period of service.  However, not until September 2007, many years following his discharge from service, did the Veteran file claims for service connection for any of those disabilities.  As noted above, there is no evidence that the Veteran currently suffers from any residual disability attributable to his inservice malaria, or, for that matter, exposure to Agent Orange.  Moreover, to the extent that the Veteran does, in fact, suffer from the disabilities in question, pertinent evidence of record it to the effect that such pathology is unrelated to his period of active military service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, there is no persuasive evidence suggesting a link between the disabilities in question and the Veteran's period of active military service, to include inservice malaria or exposure to Agent Orange.  Nor has it been demonstrated that the Veteran currently suffers from any residuals of his inservice malaria.  Under the circumstances, the Veteran's claims for service connection must be denied.

The Board acknowledges the Veteran's statements regarding the origin of the disabilities at issue.  However, the Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities in question.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 429, 435 (2011)], the issue as to the etiology of the disabilities in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).























	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the residuals of malaria is denied.

Entitlement to service connection for duodenal ulcer disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease, to include ischemic heart disease and/or hypercholesteremia, is denied.

Entitlement to service connection for hypertensive retinopathy is denied.

Entitlement to service connection for gastroesophageal reflux disease is denied.

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for chronic urinary tract infections is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a muscle disorder is denied.



	                        ____________________________________________
	CHRISTOPHER MURRAY
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


